           Case 1:17-cv-01030-PGG-DCF Document 154 Filed 02/12/19 Page 1 of 3

     ANDERSON KILL P.C.
                                                                      Attorneys and Counselors at Law
     ONE GATEWAY CENTER, SUITE 1510  NEWARK, NJ 07102
     TELEPHONE: 973-642-5858  FAX: 973-621-6361
     www.andersonkill.com
                                                                                    Steven J. Pudell, Esq.
                                                                                SPudell@andersonkill.com
                                                                                           973-642-5877



     Via ECF and Fax                                                            February 12, 2019

     Honorable Paul G. Gardephe, U.S.D.J.
     United States District Court
     Southern District of New York
     40 Foley Square, Room 705
     New York, NY 10007

              Re:      Starr Surplus Lines Insurance Company and Houston Casualty
                       Company v. CRF Frozen Foods, LLC
                       Civil Action No. 17-cv-1030 (PGG)


     Dear Judge Gardephe,

            This firm is co-counsel representing CRF Frozen Foods, LLC (“CRF”) in the
     above-referenced matter. Following the pre-motion conference on February 5, 2019,
     the Court requested that the parties submit letters setting forth their intentions with
     respect to summary judgment motions. To that end, CRF accepts the Court’s invitation
     to forgo the filing of summary judgment motions as to Phase I, which is limited to the
     issue of rescission. Additionally, upon review of the issue, CRF believes this matter
     should be tried by the bench. It is CRF’s understanding, based on the pre-motion
     conference, that Starr Surplus Lines Insurance Company (“Starr”) and Houston
     Casualty Company (“HCC”) are in agreement. CRF wishes, however, to offer a path
     forward for the most expeditious resolution possible.

             On July 26, 2017, this Court granted the Insurers’ request to bifurcate this matter,
     limiting Phase I to the Insurers’ claim for rescission and “whether [CRF] made material
     misrepresentations of fact or omissions in its insurance applications and, if so, whether
     [Starr and HCC] relied on these material misrepresentations or omissions in agreeing to
     provide insurance coverage to [CRF].” (ECF No. 89, at 3). The Court specifically noted
     that no ruling was made “as to whether this case will be bifurcated for purposes of trial.”
     (Id.). Finally, the Court noted that it would re-visit that issue “after Phase I discovery
     and motion practice is complete, and after ruling on any Phase I dispositive motion.”
     (Id.).

             During Phase I, hundreds of thousands of documents were exchanged amongst
     the parties and non-parties and twenty three (23) witnesses were deposed, three (3) of
     whom were deposed twice for a total of twenty six (26) depositions. If CRF prevails at
     trial on Phase I, which it believes it can and will, then Phase II issues will still be left to

 New York, NY  Los Angeles, CA  Stamford, CT  Washington, DC  Newark, NJ  Philadelphia, PA
docs-100092112.4
           Case 1:17-cv-01030-PGG-DCF Document 154 Filed 02/12/19 Page 2 of 3
Anderson Kill P.C.
     Hon. Paul G. Gardephe, U.S.D.J.
     February 12, 2019
     Page 2

       be adjudicated. Rather than have two trials for rescission and coverage issues, CRF
       submits that the Court allow discovery to proceed on the “application of the policies to
       . . . [the] recall.” (ECF No. 89, at 3), i.e. “coverage issues”. This appears to be the most
       economical way to proceed in light of the bifurcation and current procedural posture.
       Notably, CRF is amenable to staying discovery and trial on the amount of coverage
       (“damages”) until after all coverage issues are resolved. This approach has several
       benefits:

              First, allowing discovery to proceed on coverage issues before a trial on
       rescission will eliminate the possibility of two separate trials on essentially the same
       coverage issues, followed by a third trial on the issue of damages.

               Second, other than documents with regard to damages, CRF has produced
       substantially all discoverable documents with respect to this claim, including documents
       relevant to Phase II. Discovery on the remaining coverage issues, which CRF believes
       can be completed in the coming months, should be followed by one trial on all
       substantive coverage issues. As stated above, discovery on damages can be held in
       abeyance until after the trial on the coverage issues in order to conserve the parties’
       resources and most efficiently adjudicate this matter. This additional discovery can be
       accomplished expeditiously and would not delay an impending trial. In other words, trial
       in this matter can be scheduled pursuant to the Court’s convenience, and the parties
       would be in a position to meet such a schedule.

              Lastly, requiring two separate trials on the coverage issues (i.e. rescission and
       coverage defense) will, in all likelihood, prevent any meaningful opportunity for the
       parties to settle. A trial that only resolves the issue of rescission may leave the parties
       with significant uncertainty as to coverage, which will likely inhibit meaningful settlement
       discussions.

             Alternatively, should the Court wish to proceed to trial as to Phase I, CRF is
       prepared to do so. CRF would be prepared to try this case at this Court’s earliest
       convenience.

                 We thank Your Honor for your consideration in this matter.

                                                        Respectfully submitted,


                                                        /s/ Steven Pudell
                                                        Steven J. Pudell

       cc:    All Counsel of record via ECF




       docs-100092112.4
           Case 1:17-cv-01030-PGG-DCF Document 154 Filed 02/12/19 Page 3 of 3
Anderson Kill P.C.
     Hon. Paul G. Gardephe, U.S.D.J.
     February 12, 2019
     Page 3




       docs-100092112.4
